Title: To James Madison from John Strode, 9 August 1813
From: Strode, John
To: Madison, James


Sir
Allum Spring Mills near Fredericksburg 9 Augt. ’13
From a chain of fatallities, Over which I could neither have foresight or controle, I am left at this place without other business than that of those Mills, which is but Small indeed; under those circumstances it has by Some among the first of Characters been intimated, that I had better devote the remainder, (as I have the most) of my former, days to Some public business, among which, that of Collector of the National revenue, in one of the Districts perhaps might be confided to me, or any active employment, for which I may be considerd Competant.
If, (good and worth Sir) You can of Your Own knowledge of my abillities and integrity confer on me any trust, it Shall truly and honestly with unremitting Zeal and application be executed, no opportunity Shall be lost, or in the least neglected, to perform the duties which might be assignd to me.
My Son is about Selling his property in Va. and moving to His estate in Kentuckey; But for me, I have Several unsettled accounts, both for and against me, it would therefore be improper for me, to leave this State untill they are all fairly and honorably adjusted or put in a proper train, for the desireable purpose.
Pray be good enough to pardon & take into Consideration the contents of this note, and Condescendingly deign to honor it with a line in Answer—if necessary, I will on the least intimation do my Self the honor of personally waiting on you and remove beyond doubt, difficulties, should any arise.
I, the more earnestly, beg leave to Solicit the honor of an interview, on Account of the unsettled business between your private estate and me, of which there is some important Circumstances, indispensibly necessary for me to Communicate. With all due regard I am Sir Yr. devoted hble Servt.
John Strode
 